DAVID T. PROSSER, J.
¶ 95. (dissenting). This case presents a wide array of delicate legal issues. The issue on which the case turns is the applicability and *111interpretation of Wis. Stat. § 806.245. It is vital to place this issue in a factual context.1
¶ 96. Jerry Teague was employed by the Bad River Band of Lake Superior Tribe of Chippewa Indians as its gaming manager from April 1993 to July 1995. According to the statement of facts in Teague's briefs, Teague, a non-Indian, began work under the supervision of Tribal Chair Donald Moore. Moore was pleased with Teague's performance and, after Teague had gone through a probationary period, Moore offered him an employment contract. Moore was apprehensive about his re-election prospects in the fall of 1993, and he wanted to assure continuity in the Band's gaming operation. Moore believed that a contract providing Teague with severance pay would prevent Teague's arbitrary termination.
¶ 97. In October 1993 Teague met with Moore and the Band's attorney, David Siegler, to discuss the terms of a contract. Teague insisted that the Band include an arbitration clause to avoid having disputes resolved in the Bad River Tribal Court. Moore and Siegler later drafted a document reflecting the parties' discussions.
¶ 98. On November 2, 1993, Moore was defeated for re-election. The following day, the Tribal Council authorized Moore to sign the Teague agreement with minor changes. On November 5 Teague and Moore signed the 1993 contract — a three-year agreement with an arbitration clause.
¶ 99. Teague signed a second contract on March 15, 1995. The contract was co-signed by Elizabeth *112Drake, Moore's successor as Tribal Chair. Teague and Drake worked well together, and the new chair agreed to renegotiate Teague's 1993 contract. The new contract also had an arbitration clause.
¶ 100. The Bad River Band disputes some of these facts. For instance, the narrative in its brief indicates that one version of the 1993 agreement was approved by the Tribal Council but its terms were altered before it was signed by Moore. The Band claims that this signed agreement was not reconsidered by the Tribal Council, and that the 1995 contract was never voted on by the Tribal Council.
¶ 101. There is no dispute that neither contract was submitted to or approved by the Secretary of the United States Department of Interior or the Secretary's duly authorized representative. The Band asserts that such approval was essential to the validity of the contracts.
¶ 102. Teague was terminated by Tribal Chair Elizabeth Drake on July 18, 1995. He brought suit on November 17,1995, in Ashland County Circuit Court to compel arbitration under the 1995 contract or, in the alternative, secure damages for breach of contract. The Bad River Band was the named defendant in this suit. The Band actively participated in the litigation, answering the complaint, asserting sovereign immunity, and resisting Teague's claim.
¶ 103. In December 1996, approximately 13 months after commencement of Teague's suit, the Band sued Teague in the Bad River Tribal Court alleging that the two contracts were invalid. It twice amended its complaint in that court. Teague did not answer the complaints or participate in tribal court proceedings. On July 25, 1997, the tribal court, Alton Smart, Judge, entered an order against Teague, holding the 1993 and *1131995 contracts "void and of no effect." Teague was granted 20 days from this order to request, in writing, that the matter be reopened. On August 18, 1997, the tribal court issued written findings of fact and conclusions of law in a default judgment, formalizing its July 25 decision.2 This was 21 months after Teague began his suit in Ashland County Circuit Court.
¶ 104. On February 12, 1998, an Ashland County jury determined that the 1995 contract was enforceable. The circuit court ordered arbitration, and on June 22, 1998, an arbitrator awarded Teague $390,199.42. The circuit court subsequently confirmed and entered judgment upon this award in the amount of $395,343.12.
¶ 105. This statement of facts is not complete in the sense that it does not record every argument, every motion, and all the skirmishes between the parties. Nor is it totally consistent with the statement of facts in Teague II. See n.l, infra. If there were no tribal court *114judgment, the accuracy of the facts would be critical and we would be focusing our attention on legal arguments about the contracts, the evidence, the verdict, and the circuit court's judgment. However, because of the tribal court's judgment, the focus shifts to Wis. Stat. § 806.245.
¶ 106. Section 806.245(1) provides that "The . .. judgments of an Indian tribal court in Wisconsin. . . shall have the same full faith and credit in the courts of this state as do the . . . judgments of any other governmental entity, if all the following conditions are met:" The issue presented, assuming all the conditions in the statute are met, is whether the statute required the Ashland County Circuit Court to give full faith and credit to the Bad River Tribal Court's default judgment, even though that judgment came 21 months after suit on the same subject matter was filed in the circuit court. If the statute required the circuit court to extend full faith and credit to the tribal court judgment in late 1997, it presumably would have precluded the circuit court from conducting a jury trial in 1998 regarding Teague's alleged contracts. If the statute now requires the circuit court to extend full faith and credit to the tribal court judgment, it nullifies Teague's jury verdict, his arbitration award, and the subsequent judgment.
¶ 107. The lead opinion by Justice Crooks gives § 806.245 a literal interpretation. It finds the statute clear and unambiguous. Lead op., ¶ 25. It concludes that the statute "clearly applies in this case, because the tribal court judgment meets all of the statutory requirements." Id., ¶ 21. The lead opinion states:
The statute is a declaration by the Wisconsin Legislature, that state courts are required, if the statutory conditions are met, to give tribal court judgments full *115faith and credit. If a tribal court judgment... meets all of the statutory requirements, full faith and credit must be accorded to it.
Id., ¶ 25.
¶ 108. Chief Justice Abrahamson's majority opinion provides a different interpretation. The majority opinion states: "In Teague II this court concluded... that when a state court and a tribal court exercise concurrent jurisdiction over the parties and subject matter and each court knows of the other's proceedings, Wis. Stat. § 806.245 is not applicable." Majority op., ¶ 58.
¶ 109. The majority opinion asserts that the lead opinion "rewrites Wis. Stat. § 806.245 when it concludes that the statute directs the state court to halt its proceedings and apply full faith and credit to the tribal court judgment." Id., ¶ 62. "I conclude, consistent with Teague II, that Wis. Stat. § 806.245 does not apply at that moment in time [when both courts became aware of the other's concurrent exercise of jurisdiction]. Rather, general principles of comity, including principles of abstention, must be used to resolve the jurisdictional dispute presented to us." Id., ¶ 66. The majority opinion then devises a list of 13 factors to consider in determining which court should proceed to judgment.
¶ 110. The majority opinion offers persuasive, logical reasons why § 806.245 does not apply to this case, and it provides a solid justification for examining the legislative history of the statute. In Teague II, the court cited some of the statute's legislative history but did not give a full picture. See Teague II, 236 Wis. 2d 384, ¶¶ 26-27.
*116¶ 111. Section 806.245 became part of the Wisconsin Statutes in May 1982. Representative Sharon Metz of Green Bay authored 1981 Assembly Bill 825, which ultimately became Chapter 369, Laws of 1981. The bill is marked as "LRB-3605/4," meaning that it was the 3605th bill request of the 1981 legislative session and that the fourth draft of the bill was the one introduced.
¶ 112. The bill evolved in the drafting and amendment process from a draft applying to the judgments of all tribes to a bill applying only to the judgments of the Menominee Indian Tribe of Wisconsin. After its introduction on October 6, 1981, the bill was successfully amended four times. The amendments limited the bill's application to the Menominee Tribe,3 required that the full faith and credit in the bill be reciprocal,4 beefed up subsection (3) to require a determination by the circuit *117court that the tribal court is a court of record, and added paragraph (f) to subsection (4) to require tribal court compliance with the Indian Civil Rights Act of 1968.
¶ 113. 1981 Assembly Bill 825 was not a product of the Legislative Council. In the Assembly, it was referred to the Committee on Criminal Justice and Public Safety, not the Judiciary Committee. The bill spent only one day in the Senate's Judiciary and Consumer Affairs Committee near the end of the legislative session and then passed the Senate on a voice vote.
¶ 114. In the 1989 session, the Legislative Council established an Advisory Committee on Tribal Courts. The Advisory Committee and the American Indian Study Committee produced a draft leading to 1989 Assembly Bill 454, introduced by the Legislative Council. This bill had an extensive Prefatory Note, which included the following statements:
Current s. 806.245, stats., requires Wisconsin courts to give full faith and credit to proceedings of the Menominee tribal court and acts of the Menominee tribal legislature. The doctrine of full faith and credit requires a court to give the same force and effect to the judgments of another jurisdiction as it does to its own judgments. Most often, full faith and credit applies to the use of judgments in a collateral proceeding, such as when a decree of divorce in one state's court is taken into another state's court to obtain the division of property located in the 2nd state.
The purpose of this bill is to extend the application of the current statute to all tribes in Wisconsin which have established a tribal court.
The bill clarifies the language of the statute and *118repeals 4 of the conditions which are imposed in present s. 806.245(4), stats., on state court recognition of the proceedings of a tribal court. The 4 repealed conditions relate to: whether the judgment is on the merits; the absence of fraud, duress or coercion; compliance with tribal court procedures; and compliance with the Indian civil rights act. Although the current statute refers to full faith and credit, these conditions are not consistent with the doctrine of full faith and credit. Full faith and credit obliges one court to accept the judgments of another court, and these 4 conditions permit the state court to undertake a substantial review of the grounds for the tribal court judgment and the procedures followed by the tribal court.
Prefatory Note to 1989 A.B. 454, 1-2 (emphasis added).
¶ 115. The Assembly approved 1989 Assembly Bill 454 after defeating an amendment to delete the repeal of paragraphs (c) through (f) of subsection (4), but the hill was never given a hearing or taken up by the Senate.
¶ 116. In 1991 the Legislative Council introduced a new bill, 1991 Assembly Bill 260. This bill abandoned the effort to repeal the paragraphs in subsection (4) and was passed without amendment to become 1991 Wisconsin Act 43.
¶ 117. I draw several conclusions from this history. First, the legislature did not intend that § 806.245 replicate Article IY Section 1 of the United States Constitution.5 The legislature rejected the principle of constitutional full faith and credit when it added con*119ditions for full faith and credit to 1981 Assembly Bill 825 in 1982 and when it declined to pass 1989 Assembly Bill 454 in 1990.
¶ 118. Second, the legislature reserves the right to determine whose tribal judgments, if any, will be recognized and the conditions under which they will be recognized. The legislature declined to apply the bill to all tribal courts. In the beginning, it extended "full faith and credit" only to the Menominee Tribe; later it extended "full faith and credit" only to the judgments of other tribes and bands in Wisconsin. The legislature's exercise of discretion in recognizing the judgments of particular tribes stands in sharp contrast to the State's constitutional obligation to extend full faith and credit to the judgments of other states.
¶ 119. Third, the Bad River Band would be hard pressed to prove that the Wisconsin legislature ever contemplated a situation involving concurrent jurisdiction and competing judgments. Our court has already acknowledged as much. Teague II, 236 Wis. 2d 384, ¶ 33.
¶-120. The Bad River Band seeks a "full faith and credit" equivalent to the full faith and credit between two states. It is in effect asking this court to hold that the Wisconsin legislature intended to accord judgments of the Bad River Tribal Court on any subject the same status as judgments of courts in, say, Michigan and Minnesota. The reasonableness of this proposition may be judged by. looking at the evidence presented to the legislature by the Advisory Committee on Tribal Courts.
*120¶ 121. The Advisory Committee conducted a survey of Wisconsin tribal courts in 1988. Four of the state's tribes and bands indicated that they did not have a tribal court.6
¶ 122. The Bad River Band answered several of the survey questions as follows:
Under what authority is the tribal court established?
Constitution and bylaws
When was the tribal court first established?
1979 (also operated previously)
What subjects are within the jurisdiction of the tribal court?
Natural resources, water and sewer, bingo, land leases, name changes, marriages
What subjects are not within the jurisdiction of the tribal court?
Criminal, traffic
How many judges does the tribal court have?
Two
Is there a chief judge?
Yes
Does the tribal court have reserve judges?
No
*121Are the tribal judges employed full-time or part-time?
Part-time
Are the tribal judges elected or appointed to their positions?
Appointed
If tribal judges are appointed, who makes the appointment?
Tribal Council
For what period of time is a tribal judge elected or appointed?
Two years
Is there any limitation on the number of terms a tribal judge may serve?
None
What qualifications must a tribal judge have?
25 years old, general knowledge of Bad River laws
How many of the current tribal judges are lawyers?
None
What kind of training do the tribal judges participate in either before or during their tenure as tribal judge?
Various other training programs [not National Judicial College, Reno, NE, or National Indian Justice Center, Petalima, CA, or American Indian Lawyer Training Program]
Does the tribal court have written rules of procedure?
Yes
*122Are final judgments of the tribal court reviewable by a higher court or other appellate review?
Yes
If so, describe the nature of the review.
Three-judge panel appointed by Tribal Council
Wisconsin Legislative Council, Report No. 8 to the 1989 Legislature, 18-21, 23.
¶ 123. Today, Wisconsin tribal courts are more mature and sophisticated than they once were. Even so, given the structure of some tribes and bands, there are lingering concerns about judicial independence. In truth, there is little evidence that the Wisconsin legislature understood in 1991 the possible ramifications of § 806.245 for this state's courts and sovereignty.
¶ 124. This court needs to consider questions that it has never faced before. For instance, are there any circumstances in which a Wisconsin circuit court may refuse to . give full faith and credit to a tribal court judgment if all the conditions in § 806.245 are met and there is no competing circuit court action or judgment? The majority opinion does not answer this question, while the lead opinion appears to say "no."
¶ 125. Suppose, for example, a tribal member suffers injury and damages on account of the negligence of a Wisconsin local government employee acting in an official capacity on tribal land. May the tribal member sue the local government employee in tribal court? If the answer is yes, suppose the tribal court refuses to apply the limitations on liability in Wis. Stat. § 893.80. Would the circuit court be bound by § 806.245 to give full faith and credit to the tribal court judgment?
*123¶ 126. The circuit court might look to § 806.245(4)(a) to determine whether the tribal court had jurisdiction of the subject matter and over the person named in the judgment. Even under constitutional full faith and credit, the court of one state may examine whether the other state had jurisdiction to decide the case. See Underwriters Nat'l Assurance v. North Carolina Life & Accident & Health Ins. Guar. Ass'n, 455 U.S. 691, 704-05 (1982). Our hypothetical assumes, however, that all the conditions in the statute have been satisfied, including jurisdiction. It should be noted, parenthetically, that each tribe or band determines the jurisdiction of its own court, so long as that jurisdiction conforms to any limitations imposed by federal law.
¶ 127. The bottom line is this: If a Wisconsin court were to extend full faith and credit to the judgment of the tribal court in this hypothetical circumstance, it would treat one of our citizens differently from the way it would treat the rest of our citizens, and it would disregard the conditions the legislature has set on tort suits against our own local governments. In my view, the text of § 806.245 does not provide the answer to how a Wisconsin court should proceed.
¶ 128. Wisconsin has been given concurrent jurisdiction over civil causes of action to which Indians are parties that arise in the areas of Indian Country in Wisconsin. See Public Law 280, as codified at 28 U.S.C. § 1360(a). In my view, § 806.245 does not require Wisconsin courts to yield this jurisdiction and extend full faith and credit to a tribal court judgment in every circumstance. Our legislature would not expect or intend that Wisconsin courts subordinate Wisconsin laws and policies or undercut Wisconsin courts if a tribal court judgment intruded too deeply into an area of *124fundamental concern. See Ruth B. Ginsburg, Judgments in Search of Full Faith and Credit: The Last-In-Time Rule for Conflicting Judgments, 82 Harv. L. Rev. 798, 832 (1969).
¶ 129. The legislature probably did not consider the present situation, but that does not necessarily mean that the statute does not apply. The court should apply the statute, giving it a reasonable construction.
¶ 130. The statute provides that "judgments of an Indian tribal court in Wisconsin ... shall have the same full faith and credit in the courts of this state as . . . the judgments of any other governmental entity." (Emphasis added). What does the phrase "judgments of any other governmental entity" mean? We have already established that "judgments of any other governmental entity" does not mean the judgments of another state, for § 806.245 does not require a circuit court to treat judgments of a Wisconsin tribal court the same as judgments of another state. Quebec, Canada, and Chia-pas, Mexico, are governmental entities, but Wisconsin courts are not required to give full faith and credit to the judgments of these foreign governmental entities. The Navajo Tribe and the San Carlos Apache Tribe are governmental entities, but § 806.245 does not require that circuit courts accord full faith and credit to the judgments of these out-of-state tribes.7 A Wisconsin municipal court is a governmental entity, but the judgments of a municipal court are often subject to a de novo trial. See Wis. Stat. § 800.14(4). Clearly, the phrase "judgments of any other governmental entity" needs construction.
*125¶ 131. In my view, until the legislature clarifies its intent, judgments of a Wisconsin tribal court should be treated the same as judgments of a Wisconsin circuit court. Under this theory, the Ashland County Circuit Court's invocation of Syver v. Hahn, 6 Wis. 2d 154, 94 N.W.2d 161 (1959), which embodies the "prior action pending rule," makes perfect sense and should have been .affirmed, leaving only legal issues about the merits of the circuit court's judgment.
¶ 132. In Teague II, wé held otherwise, stating that "the prior action pending rule of Syver does not apply to these circumstances because an Indian tribal court is a court of an independent sovereign." Teague II, 236 Wis. 2d 384, ¶ 2. Teague II provided the following analysis:
The statute is notably silent as to the jurisdictional validity of a tribal judgment that is rendered while an earlier-filed state court action regarding the same subject matter is pending. Teague argues for the application of the general rule governing jurisdictional tug-of-wars between courts of concurrent jurisdiction within the state. It is well-established in Wisconsin that when two courts possess jurisdiction over a particular subject matter and one of the courts has assumed jurisdiction, it is reversible error for the other to also assume jurisdiction. Syver, 6 Wis. 2d at 154.; State ex rel. White v. District Court, 262 Wis. 139, 143, 54 N.W.2d 189 (1952); Kusick v. Kusick, 243 Wis. 135, 138, 9 N.W.2d 607 (1943).
Teague contends that this "prior action pending" rule should apply to the tribal court in this case because the tribal court is a court of concurrent jurisdiction under Public Law 280. True, there is concurrent subject matter jurisdiction in state and tribal court by virtue of Public Law 280. But it does not follow from *126the fact of concurrent subject matter jurisdiction that the prior action pending rule of Syver should apply.
The cases Teague cites are distinguishable because they involve jurisdictional conflicts between Wisconsin courts of concurrent jurisdiction.... Here, although the tribal court is located within the geographic boundaries of the state, it is not a Wisconsin court; it is the court of an independent sovereign. Although full faith and credit here is statutory and conditional rather than constitutional and presumed, it would be incorrect, given the tribe's sovereign status, to apply a state court common law rule to find an erroneous assumption of jurisdiction by the tribal court.
In addition, applying the prior action pending rule to deprive tribal court judgments of full faith and credit under Wis. Stat. § 806.245 .would distort the purposes of Public Law 280. Public Law 280 was not designed to deprive tribal courts of jurisdiction where they properly have it....
Accordingly, we decline to extend the prior action pending rule of Syver to these circumstances.
Teague II, 236 Wis. 2d at ¶¶ 29-33.
¶ 133. In retrospect, this analysis misses the point. The fact that a Wisconsin Indian tribe is "an independent sovereign" does not dictate the applicable law. The intent of the Wisconsin legislature dictates the applicable law. The legislature intended to treat the judgments of a Wisconsin tribal court the "same" as the judgments of a Wisconsin circuit court, not superior to a Wisconsin circuit court. Section 806.245 should not be construed to deprive Wisconsin courts of jurisdiction that has been expressly given to them by Congress.
*127¶ 134. Whether Jerry Teague is entitled to his circuit court judgment is dependent upon the favorable resolution of several outstanding legal issues not addressed by this court. But he should not lose his judgment because of a misconstruction of Wis. Stat. § 806.245.

 For an excellent statement of the facts in this matter, see Teague v. Bad River Band of Chippewa Indians, 2000 WI 79, ¶¶ 4-16, 236 Wis. 2d 384, 612 N.W.2d 709 (Teague II).


 In its Findings of Fact, Conclusions of Law and Order for Default Judgment, the Bad River Tribal Court found:
Section 5(f) of the Charter provides that any contract involving payment of tribal corporate monies in excess of $1,000.00 in any one (1) year must he approved by the Secretary of the United States Department of Interior or his duly authorized representative;
The 1995 Contract was never submitted to the United States Department of Interior, and never received approval from that Department....
The tribal court concluded that: "Because the 1995 Contract was not submitted to or approved by the Secretary of the United States Department of Interior or his representative, the Contract is void and not binding on the Bad River Band."


 According to a memo from Shaun Haas, Senior Staff Attorney of the Wisconsin Legislative Council, to Representative David Travis, Chair of the Assembly Committee on Criminal Justice and Public Safety, the amendment limiting the bill to the Menominee Tribe was supported by the Wisconsin Department of Justice, represented by Assistant Attorney General John Niemisto. Haas wrote:
Assembly Amendment 1 makes the Bill applicable only to the Menominee Indian Tribe. The Amendment responds to criticism that only the Menominee Tribe presently has the judicial capacity to implement the Ml faith and credit provisions of the Bill and that the Bill should apply to other tribes only when their judicial branches have reached a similar advanced stage of development.
Wisconsin Legislative Council Staff Memorandum from Shaun Haas to Representative David Travis dated February 11, 1982, of Legislative Council file on 1981 A.B. 825.


 See Wis. Stat. § 806.245(l)(e). This language was requested by the Wisconsin Department of Justice. See Legislative Reference Bureau drafting file on chapter 369, Laws of 1981.


 Article W Section 1 of the United States Constitution reads as follows: "Full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state. And the Congress may by general laws prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof."


 The four tribes were listed as "Forest County Potawatomi, Oneida, Stockbridge-Munsee, Winnebago [now Ho-Chunk]." Wisconsin Legislative Council, Report No. 8 to the 1989 Legislature, p. 17.


 By contrast, Wis. Stat. § 806.245(1) appears to state that the acts of any Indian tribal legislative body shall have the same full faith and credit in the courts of this state as do the acts of any other governmental entity.